Title: Virginia Delegates to Thomas Jefferson, 3 April 1781
From: Virginia Delegates
To: Jefferson, Thomas

 

Sr.
Philadelphia April 3d 17[8]1
We have been favord with Your Excellencys enclosing a State of the affair between Mr. Nathan and the Commonwealth of Virginia which we are endeavoring to put in train for a decision on the Principles you have been pleased to direct, the event of which yr. Excellency shall be informd of as soon as tis decided. The Unfortunate consequences which have attended the Naval engagement of Chesapeake on the 16th Ultimo, we feel with unspeakeable regret, as they have snatchd from us the pleasing prospects we had cherished for some time past, of frustrating the Sanguine project of the Enemy (of subjugating most of the Southern States this Campaign) and thrown our Country into a Situation which must require her utmost exertions, with all the aid that can be sent her to extricate her from. This we shall leave no means unessayed to effect, on our parts.
The Same unhappy event, has deprived us of the immediate Use of the Arms and Stores, which were to have gone from Rhode Island (the Cargoe of the Comite) on board a french frigate, but we have the Satisfaction to Inform yr. Excellency that they are safe arrived at this place, in the Frigate which was to have Carried them to Virginia. we have orderd them to be landed and have taken the necessary Steps to forward them with all possible dispatch by a safe Route to Virginia, having committed them to the Care of Col: Febiger, under the direction of the board of War but it is with much concern that we find on this as well as on many other occasions where we might yield considerable service to our Country on pressing emergencies, the want of Small Sums of Money is frequently an insurmountable obstacle to a speedy execution of our intention, and the important matters which engage our attention in Congress, interferes with the necessary attention, required by such objects when the ready means of executing them are no[t in our hands.] The Remedies to these inconveniencies we leave to the Wisdom of Yr. Excellency and the Legislature we have the Honor to be Yr. Excellys. Most obedt. svts
James Madison Junr.Theok: Bland.
